Citation Nr: 1827600	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  09-48 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia

THE ISSUE

Whether the character of the Appellant's discharge from service constitutes a bar to the award of VA benefits.


REPRESENTATION

Appellant represented by:	Garrett M. Condon, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Appellant served on active duty from September 1962 to January 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This matter was most recently before the Board in January 2015, when it was remanded for further development.  At that time, the Board noted it would conduct a de novo in this case pursuant to 38 C.F.R. § 3.156(c) since new service department records have been obtained since the Board's previous denial of the issue on appeal in August 2005.

The Appellant appeared at a hearing before the undersigned in August 2013.  A transcript of the hearing is of record.

The Board notes it sent a power-of-attorney clarification to the Veteran in February 2018 because it appeared a February 2017 VA Form 21-22a was not signed by his representative; however, upon further review of the record, it appears a copy of the February 2017 VA Form 21-22a that was associated with the electronic claims file in October 2017 includes a mark that the representative has used as a signature in other correspondence with VA.  Thus, the Board will proceed with a power of attorney in place under the provisions of 38 C.F.R. § 14.630 for the above named representative, as indicated on the VA Form 21-22a.


FINDINGS OF FACT

1.  The Appellant was discharged from service in January 1965 under other than honorable conditions based on a pattern of willful and persistent misconduct.

2.  There is no indication the Veteran was insane at the time he committed the acts that resulted in his January 1965 discharge.
CONCLUSION OF LAW

The Appellant's January 1965 discharge was under dishonorable conditions for VA compensation purposes and serves as a bar to VA benefits (exclusive of health care and related benefits authorized under Chapter 17, Title 38, United States Code).  38 U.S.C. §§ 101, 5107, 5303 (2012); 38 C.F.R. §§ 3.1, 3.12, 3.159, 3.354 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C. § 5303; 38 C.F.R. § 3.12(a).

A discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions:  (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude, which generally includes conviction of a felony; (4) willful and persistent misconduct, and (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. § 3.12(d).  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or a wanton and reckless disregard of its probable consequences.  Id.  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  38 C.F.R. §3.12(d)(4).  An offense that interferes with or precludes the performance of military duties cannot be characterized as a minor offense.  See Stringham v. Brown, 8 Vet. App. 445, 448 (1995).

A discharge or release from service under one of the conditions specified in 38 C.F.R § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided in 38 U.S.C. § 5303(b).  Under VA regulation, an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a); see Zang v. Brown, 8 Vet. App. 246, 253 (1995); see also VAOPGCPREC 20-97 (May 22, 1997) (clarifying VA's definition of insanity). Although insanity need not be causally connected to the misconduct that led to the discharge, it must be concurrent with that misconduct and requires competent medical evidence to establish a diagnosis.  See Beck v. West, 13 Vet. App. 535, 539 (2000); Zang, 8 Vet. App. at 254-55; 38 C.F.R. § 3.354 (a).

Here, the Board finds the Appellant was discharged from service in January 1965 due to willful and persistent misconduct.  See 38 C.F.R. §3.12(d).  In August 1963, a summary court martial convicted the Appellant of a violation of Uniform Code of Military Justice (UCMJ), Article 92, for failure to obey a lawful order by firing his weapon while posted as a sentinel, without proper authorization.  He received a sentence of 30 days hard labor, forfeiture of $50 for one month, and reduction in rank to E-1.  In January 1964, the Appellant was disciplined under Article 15 for failure to present at the time prescribed to his appointed place of duty.  He was placed on restriction with extra duty for 7 days and forfeited $10 for one month.  In May 1964, the Appellant was disciplined under Article 15 for disorderly conduct in the barracks.  The Appellant appealed this action, but his appeal was denied.  He was placed on restriction for 14 days and forfeited $10 for one month.  In June 1964, the Appellant was disciplined under Article 15 for being absent from his unit, missing bed check, and not returning until the next morning.  He was placed on restriction for 14 days and reduced in grade to E-2.  In August 1964, the Appellant was disciplined under Article 15 for failure to present at his appointed place of duty.  He was placed on restriction with extra duty for 14 days and forfeited $15 for one month.  In October 1964, a special court martial convicted the Appellant of a violation of UMCJ, Article 86, for being absent without leave for 28 days.  He was sentenced to confinement with hard labor for six months, forfeiture of $50 pay per month for six months, and reduction in rank to E-1.  After this conviction, the Appellant's commander requested an undesirable discharge under conditions other than honorable.  The Veteran was discharged from service in January 1965 with an unfavorable discharge.

The Appellant's pattern of misconduct in service contains several acts involving conscious wrongdoing or known prohibited action.  Service personnel records show the Appellant's supervisors inquired as to the reasons behind his continued absences from his appointed place of duty, and he informed them that he "felt like going home" on these occasions.  These continued absences combined with the Appellant's extended AWOL period in September 1964 cannot be considered minor offenses because they interfered or precluded the performance of his military duties.  These offenses resulted in six formal punishments during an approximate one-year period while the Appellant was assigned to two different chains of command.  The Appellant attempted to have his discharge upgraded by the service department, but this request was denied.  Service department findings are binding on VA for purposes of establishing entitlement to benefits.  Duro v. Derwinski, 2 Vet.App. 530, 532 (1992).  Thus, the preponderance of evidence establishes the Appellant received an unfavorable discharge from service due to willful and persistent misconduct.

The Appellant has not asserted, and the record does not otherwise establish, that he was insane at the time of the offenses that led to his discharge from service.  The Appellant was examined by a mental health professional prior to his discharge from service and found to be mentally fit.  The burden is on the Appellant to submit competent medical evidence that he was insane at the time of his offenses.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  The Appellant has rather asserted he was treated unfairly and was not provided proper accommodations after suffering a knee injury during his first year of service.  He claims this led to his misconduct and continued absences from duty.  The Board has no reason to doubt the Veteran's sincerity in making these statements; however, VA laws and regulations do not provide an exception to the bar against the payment of VA benefits resulting from an unfavorable discharge on this basis, so they would not change the outcome in this appeal even if accepted as true.

Although VA has gone to great lengths to assemble all available service department records in the context of this appeal, the Board finds further discussion of VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 is unnecessary as this case involves the application of law to undisputed fact.  See Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (Oct. 6, 2004).  The Appellant has not denied he committed the vast majority of acts that led to his unfavorable discharge; rather, he has asserted his conduct should be excused due to the circumstances of his service.  Yet, this is not a valid challenge to the characterization of his discharge as dishonorable for VA purposes, and his appeal in this regard must be denied.


ORDER

The appeal of the characterization of the Appellant's January 1965 discharge from service as dishonorable for VA purposes and a bar to the payment of VA benefits is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


